Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]). We agree with defendant that his purported waiver of the right to appeal is invalid. At the plea proceeding, the prosecutor and defense counsel both acknowledged that a waiver of the right to appeal was not a condition of the plea agreement. We conclude, however, that the bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Attempted Robbery, 1st Degree.) Present — Green, J. P., Wisner, Hurlbutt and Burns, JJ.